Exhibit 4
Becka, Lyle                                         November 6, 2018

                                                                 1
                 IN THE UNITED STATES DISTRICT COURT

                 FOR THE EASTERN DISTRICT OF VIRGINIA

      ------------------------------------x

      NORTHSTAR AVIATION, LLC, et al.,        :

       Plaintiffs/Counterclaim Defendants,: Civil Action

                  vs.                         : No. 1:18cv191-

      ALDEN BURT ALBERTO,                     : TSE-JFA

        Defendant/Counterclaim Plaintiff. :

      ------------------------------------x



                 VIDEOTAPED DEPOSITION OF LYLE BECKA

                           McLean, Virginia

                      Tuesday, November 6, 2018

                              9:32 a.m.




      Reported by:    Elizabeth Mingione, RPR

      Job No.:   44471




                     Henderson Legal Services, Inc.
202-220-4158                         www.hendersonlegalservices.com
Becka, Lyle                                         November 6, 2018

                                                                 62
  1           A.   Yes.
  2           Q.   Was anyone else involved in that process?

  3           A.   Gary Hodgson, maybe Pablo.
  4           Q.   Did you have decision-making authority with

  5   respect to the negotiation of that contract?

  6           A.   I believe so.   Yes.
  7           Q.   Was Terry Key involved in that process?

  8           A.   He probably was at one point.   Yes.
  9           Q.   Did you report to Terry Key?

 10           A.   I did.
 11           Q.   And did you report to Terry Key with

 12   respect to the submission of the UAE contract?

 13           A.   I don't remember from a time line
 14   perspective.    I didn't start off reporting to Terry
 15   Key, so --
 16           Q.   Okay.    Is it your understanding that the

 17   company has properly performed under that UAE

 18   contract?

 19           A.   Generally, yes.
 20           Q.   When was final delivery of the final

 21   helicopter?

 22           A.   January or February of 2017.




                     Henderson Legal Services, Inc.
202-220-4158                         www.hendersonlegalservices.com
Becka, Lyle                                          November 6, 2018

                                                                 63
  1           Q.   Are you aware of any outstanding

  2   performance obligations with respect to that contract?

  3           A.   Yes.
  4           Q.   What are they?

  5           A.   Some COMSEC modifications.
  6           Q.   Is that part of the spare parts?

  7           A.   No.
  8           Q.   Okay.   Were you involved in the signing of

  9   the UAE contract?

 10           A.   I don't remember.   I don't think so.
 11           Q.   Okay.   Are you aware of who signed the UAE

 12   contract?

 13           A.   I'm not.
 14           Q.   Okay.

 15           A.   I expect it would have been Reno.
 16           Q.   What's your understanding as to Reno's

 17   involvement in the submission and negotiation of the

 18   UAE contract?

 19           A.   From the end user and jack perspective, I
 20   never saw him involved in any of it.
 21           Q.   So let's go back to performance

 22   obligations.    You said that there was a -- what did




                     Henderson Legal Services, Inc.
202-220-4158                         www.hendersonlegalservices.com
Becka, Lyle                                             November 6, 2018

                                                                     106
  1           Q.     Have you hired anyone since being

  2   reemployed by NorthStar?

  3           A.     No.
  4           Q.     Let's talk about your reemployment.

  5           A.     Okay.
  6           Q.     Walk me through, in as much detail as you

  7   can remember, how that came about.

  8                  MR. STREIT:   Objection to form.

  9           A.     As I can recollect, again I was -- I was
 10   laid off.      I was not -- or I was terminated.     I was
 11   not part of NorthStar.
 12                  Sometime, I want to say it was Sunday the
 13   22nd, I got call from one of the guys that work in Abu
 14   Dhabi and said that it didn't -- they were briefed
 15   that they may not get paid.      My first intent was to
 16   see if I could find other work for these guys.         They
 17   were very good guys.      We've known each other for 15
 18   years.       And even though I was outside of the company,
 19   I wanted to try to see what I could go to help them,
 20   if in fact there -- you know, if they weren't going to
 21   be paid.
 22                  They have their families there.     They need




                       Henderson Legal Services, Inc.
202-220-4158                           www.hendersonlegalservices.com
Becka, Lyle                                       November 6, 2018

                                                                107
  1   to be protected.   So I was going to see what I could
  2   do to secure them -- find them jobs over in Abu Dhabi.
  3   That was how I first got back involved.
  4                I believe the following day, Monday, was
  5   when Terry Key had a briefing with the U.S. employees
  6   regarding them potentially not getting paid.   I knew
  7   that nobody knew anything about that prior to that,
  8   because I had had a lasagna dinner with all the
  9   NorthStar USA employees at my house the Saturday
 10   prior, and it obviously would have come up had anyone
 11   been privy to the fact that they may not get paid.
 12                So that was my first involvement back into
 13   what was going on with NorthStar.   And it was really
 14   just to try to assist the -- do what I could to assist
 15   the guys in Abu Dhabi.   You know, beyond that, you
 16   know, I don't remember all the details, but there were
 17   several things that were going on at that particular
 18   point in time, you know, as it relates to what Amy was
 19   being directed to do, some of the conversations that
 20   -- again, I don't remember all the details, but some
 21   of the conversations that Terry had with the U.S.
 22   employees.




                    Henderson Legal Services, Inc.
202-220-4158                        www.hendersonlegalservices.com
Becka, Lyle                                        November 6, 2018

                                                                 108
  1                And so I reached out to Salem and see if
  2   he, you know, just if he needed some assistance with
  3   anything later on that week.     And it appeared that
  4   Reno was trying to -- from what I gathered from Amy,
  5   was trying to revoke the ITAR license.     There was a
  6   letter that was drafted to -- sent to the employees
  7   that they were to cease and desist any -- performing
  8   any defense services, destroy all ITAR equipment and
  9   technical data, and send proof of that destruction
 10   back over.   Again, a lot going on.
 11                I offered assistance in the background, and
 12   to my surprise, on Friday I was -- that Friday I was
 13   rehired, or I had an offer letter.
 14           Q.   Okay.   Let's unpack that a little bit.    the

 15   phone call that you had on Sunday, October 22, who was

 16   that with?

 17           A.   Stefan Orlygsson.
 18           Q.   And Stefan, did he work for NorthStar?

 19           A.   He does.
 20           Q.   Okay.   Did he at the time?

 21           A.   Yes.
 22           Q.   Okay.   And he was concerned that he wasn't




                    Henderson Legal Services, Inc.
202-220-4158                        www.hendersonlegalservices.com
Becka, Lyle                                          November 6, 2018

                                                                 109
  1   going to get paid?

  2           A.   Yes.
  3           Q.   Did he say why he wasn't going to get paid?

  4           A.   It was based on -- I don't know if it was
  5   an e-mail or some communication from Terry Key.
  6           Q.   Okay.   So Terry told him something that

  7   led --

  8           A.   Told that group.    Yes.
  9           Q.   Okay.   And who was that group?

 10           A.   I would assume that that group included Rob
 11   Howard, Greg Huber and Stefan Orlygsson and Rick
 12   Liddle.
 13           Q.   Okay.

 14           A.   Maybe not Rick Liddle, but --
 15           Q.   And from what Stefan told you, Terry told

 16   them that they may not get paid?

 17           A.   Correct.
 18           Q.   Did he say why they may not get paid?

 19           A.   I don't remember.
 20           Q.   Okay.   Did he say that there was a concern

 21   that they were going to shut down NorthStar USA?

 22           A.   I don't remember.




                    Henderson Legal Services, Inc.
202-220-4158                        www.hendersonlegalservices.com
Becka, Lyle                                           November 6, 2018

                                                                 110
  1           Q.   Okay.

  2           A.   No.   He wouldn't have had anything to say
  3   about NorthStar USA.     He was in Abu Dhabi.
  4           Q.   Okay.   So he was UAE?

  5           A.   Um-hmm.
  6           Q.   And were all those individuals UAE or USA?

  7           A.   They were in UAE.
  8           Q.   Okay.   And when you say in UAE, does that

  9   mean they are employed by NorthStar USA or NorthStar

 10   UAE?

 11           A.   Everybody that's a U.S. person is employed
 12   by NorthStar USA on loan to NorthStar UAE.
 13           Q.   Okay.   What did you tell Stefan you would

 14   do after that call on Sunday the 22nd?

 15           A.   Essentially I just told him to let me see
 16   what I could do.
 17           Q.   Were you considering hiring them?

 18           A.   No.   No.   I --
 19           Q.   Did Dynamic Solutions come up in that

 20   conversation?

 21           A.   No.
 22           Q.   But you weren't with NorthStar at the time?




                    Henderson Legal Services, Inc.
202-220-4158                        www.hendersonlegalservices.com
Becka, Lyle                                        November 6, 2018

                                                                 111
  1           A.   Correct.
  2           Q.   So what could you do?

  3           A.   I could try to reach out to some of the
  4   companies that are there, and see if I could, you
  5   know, at least get them access to get an interview.
  6           Q.   Okay.   So you were kind of doing

  7   contingency planning?

  8           A.   I was just trying to help in case they
  9   found themselves out of a job.
 10           Q.   Okay.

 11           A.   Because they had their families over there.
 12           Q.   Is it fair to say that there was some

 13   uncertainty that you picked up on with respect to

 14   those people?

 15           A.   Yes.
 16           Q.   Okay.   And they weren't sure whether or not

 17   their company was going to continue operations?

 18           A.   Correct.   Based on the communications from
 19   Terry Key.
 20           Q.   Okay.   You said you had a lasagna dinner.

 21           A.   Um-hmm.
 22           Q.   Was that prior to the conversation with




                    Henderson Legal Services, Inc.
202-220-4158                        www.hendersonlegalservices.com
Becka, Lyle                                           November 6, 2018

                                                                 119
  1           A.   If somebody's been told that they may not
  2   be paid, each one of these people has bills to pay.
  3           Q.   Do you allow employees currently to

  4   disclose sensitive information?

  5           A.   I'm not sure that was considered sensitive
  6   information if it affected them personally.
  7           Q.   Well, it's company financial information,

  8   right?

  9                MR. STREIT:   Objection to form.

 10           A.   It was presented as to whether that these
 11   people may or may not get paid.
 12           Q.   Has anyone brought to those employees'

 13   attention that they are arguably in violation of their

 14   confidentiality obligations?

 15           A.   I don't believe so.
 16           Q.   Who did you speak to on the 23rd?

 17           A.   I don't remember.
 18           Q.   Was it Stefan?

 19           A.   I spoke to him on the 22nd.
 20           Q.   Right.   So did you talk to him on the 23rd?

 21           A.   I may have.
 22           Q.   What about Virginia?




                    Henderson Legal Services, Inc.
202-220-4158                        www.hendersonlegalservices.com
Becka, Lyle                                        November 6, 2018

                                                                 120
  1           A.   I expect I would have spoken to her at some
  2   point that week.     I don't remember what day.
  3           Q.   Okay.   So you may have talked to Stefan on

  4   the 23rd.    You likely talked to Virginia sometime that

  5   week.

  6           A.   Sometime that week.
  7           Q.   What about Amy?

  8           A.   I did speak with Amy.
  9           Q.   Okay.   That week?

 10           A.   Yes.
 11           Q.   What about Tom?

 12           A.   No.
 13           Q.   What's --

 14           A.   I don't believe so.
 15           Q.   What's Tom's last name?

 16           A.   Graziano.
 17           Q.   What about Rob?

 18           A.   I don't believe so.
 19           Q.   What's Rob's last name?

 20           A.   Tahmassebi.
 21           Q.   Okay.   So starting on the 21st, you have a

 22   meeting with five NorthStar employees, right?




                    Henderson Legal Services, Inc.
202-220-4158                        www.hendersonlegalservices.com
Becka, Lyle                                       November 6, 2018

                                                               121
  1           A.   A social gathering.
  2           Q.   You have a social gathering of five

  3   NorthStar employees?

  4           A.   Yes.
  5           Q.   Then on Sunday the 22nd, you have a phone

  6   call with Stefan, right?

  7           A.   Yes.
  8           Q.   And then on the 23rd, you may have had

  9   another phone call with Stefan, right?

 10           A.   Correct.
 11           Q.   And then that week, you had conversations

 12   with Virginia and Amy, right?

 13           A.   Yes.
 14           Q.   And during all of those discussion, those

 15   individuals are sharing information about NorthStar to

 16   you, right?

 17           A.   Correct.
 18           Q.   And then once you took that information,

 19   what did you do with it?

 20           A.   I reached out to Salem AlDaheri.
 21           Q.   And when did you talk commit to Salem?

 22           A.   Probably 24th.




                    Henderson Legal Services, Inc.
202-220-4158                        www.hendersonlegalservices.com
Becka, Lyle                                          November 6, 2018

                                                                122
  1           Q.   And did you talk to him by phone?

  2           A.   Yes.
  3           Q.   Did you call him or did he call you?

  4           A.   I believe I called him.
  5           Q.   Does he speak English?

  6           A.   He does.
  7           Q.   Did you have an interpreter when you were

  8   talking to him?

  9           A.   No.
 10           Q.   Have you ever had an interpreter when you

 11   are talking to Salem?

 12           A.   Not per se an interpreter, but the -- his
 13   -- he sometimes gets assistance with his English.
 14           Q.   By whom?

 15           A.   One of the other employees that's in
 16   NorthStar.
 17           Q.   What's that person's name?

 18           A.   Khalid Ali.
 19           Q.   And how does Khalid assist Salem?

 20           A.   Just to help break out some of the
 21   differences between Arabic and English.
 22           Q.   Does he use Khalid to this day?




                    Henderson Legal Services, Inc.
202-220-4158                        www.hendersonlegalservices.com
Becka, Lyle                                           November 6, 2018

                                                                   123
  1           A.     I mean, from time to time, yeah, he's
  2   there.       Yeah.   He's working in the same office.
  3           Q.     What about the sheikh?   Does he speak

  4   English?

  5           A.     He does.
  6           Q.     Have you ever used an interpreter when

  7   communicating with the sheikh?

  8           A.     No.
  9           Q.     Are you aware of him ever needing an

 10   interpreter?

 11           A.     I wouldn't know.
 12           Q.     That doesn't answer the question.   Are you

 13   aware?       Are you personally aware of him ever needing

 14   an interpreter?

 15           A.     Personally I am not aware of him needing
 16   one.
 17           Q.     Okay.   And so it's your understanding that

 18   he speaks and understands English?

 19           A.     He does.
 20           Q.     Okay.

 21           A.     To what level, I'm not aware.
 22           Q.     Okay.




                       Henderson Legal Services, Inc.
202-220-4158                           www.hendersonlegalservices.com
Becka, Lyle                                        November 6, 2018

                                                                124
  1           A.   But it is his second language, as it's
  2   Salem's second language.
  3           Q.   So you called Salem on the 24th, right?

  4           A.   On or about the 24th.   Yes.
  5           Q.   And what did you say to him?

  6           A.   I don't remember the exact words, but the
  7   gist of it was that it sounds like there's things
  8   going on within NorthStar.     If you need my assistance,
  9   I'm available to you.
 10           Q.   What did Salem say?

 11           A.   He acknowledged and he thanked me for
 12   offering.
 13           Q.   Did Salem want Reno fired?

 14           A.   Not that I know of.
 15           Q.   Are you aware if Salem wanted to be CEO?

 16           A.   No, not at all.
 17           Q.   How did you leave it with Salem after that

 18   call on the 24th?

 19           A.   Again he just -- if I remember right, he
 20   just thanked me and said okay.
 21           Q.   Did he say, Hey, we are looking to bring

 22   you back on board?




                    Henderson Legal Services, Inc.
202-220-4158                        www.hendersonlegalservices.com
Becka, Lyle                                        November 6, 2018

                                                                125
  1           A.   No.
  2           Q.   Did he say I'll bring this information to

  3   the sheikh?

  4           A.   I don't remember.
  5           Q.   How long was the phone call?

  6           A.   Probably about 10 minutes.
  7           Q.   Okay.   So kind of a long phone call?

  8           A.   Yeah.
  9           Q.   So what else did you talk about?

 10           A.   All primarily what was going on in my -- my
 11   desire to assist the team.
 12           Q.   And so you were trying to become reemployed

 13   with NorthStar?

 14           A.   I was not.
 15           Q.   Okay.

 16           A.   It was not my intent.
 17           Q.   And when you say your primary intent was to

 18   assist the team?

 19           A.   Yes.
 20           Q.   How did you envision assisting the team?

 21           A.   The majority of these people that worked
 22   for NorthStar, I hired.    I've known them for 10 to 15




                    Henderson Legal Services, Inc.
202-220-4158                        www.hendersonlegalservices.com
Becka, Lyle                                          November 6, 2018

                                                                  126
  1   years.       We've worked together in previous -- in
  2   previous companies.      And they were the best of the
  3   best from previous companies.
  4                  So, yes, there's a personal stake.   There's
  5   a family aspect of it.      They are a team.   And it is
  6   always going to be my desire to take care of those
  7   people, best I can.
  8           Q.     And this was on October 23, right?

  9           A.     Yes.
 10           Q.     Reno was still employed, right, by

 11   NorthStar?

 12           A.     I -- I don't know.   I just knew that -- I
 13   heard that there was a lot going on.      So I offered
 14   Salem, if he needed assistance, let me know.
 15           Q.     What did you hear specifically about Reno?

 16           A.     Originally I did not hear anything
 17   specifically about Reno.      It was about the employees,
 18   that they were not going to get paid.      Then later I
 19   heard from Amy that she was being directed to generate
 20   these letters, and she was very upset about it.
 21           Q.     And the letters you are referring to are

 22   the letters to the State Department?




                       Henderson Legal Services, Inc.
202-220-4158                           www.hendersonlegalservices.com
Becka, Lyle                                           November 6, 2018

                                                                 127
  1           A.   Yes.
  2           Q.   And the letter to the UAE Armed Forces?

  3           A.   I don't know as if she was involved in that
  4   one.
  5           Q.   Okay.   But she was upset about having to

  6   prepare a letter to the State Department?

  7           A.   Yes.
  8           Q.   Okay.   And that's the letter that forms the

  9   basis for your defamation claim?

 10                MR. STREIT:   Objection to form.

 11           A.   I don't have an answer to that right now.
 12           Q.   Well, you are aware that you're suing Mr.

 13   Alberto for defamation, right?

 14           A.   Yes.
 15           Q.   Okay.   What's your understanding as to the

 16   basis of that claim?

 17           A.   There was -- there was also information
 18   that went to the GHQ, UAE Armed Forces, and to General
 19   Toumajan.    I don't know if Amy was involved in
 20   crafting those letters.    She was directed to craft the
 21   letters to the State Department to revoke the ITAR
 22   licenses.




                    Henderson Legal Services, Inc.
202-220-4158                        www.hendersonlegalservices.com
Becka, Lyle                                          November 6, 2018

                                                                 128
  1           Q.   Okay.   And what's Amy's title?

  2           A.   I can't remember the exact title.    It's
  3   compliance officer or manager of export compliance.
  4           Q.   And so --

  5           A.   I would have to look it up what her actual
  6   title is.
  7           Q.   She's familiar with the ITAR regulations,

  8   right?

  9           A.   She is.
 10           Q.   Okay.   And if there's an ITAR question, you

 11   go to Amy, right?

 12           A.   Generally, yes.
 13           Q.   Okay.   And so Amy came to you in person or

 14   by phone?

 15           A.   By phone.
 16           Q.   Okay.   And so Amy called you and said Reno

 17   is directing me to prepare these letters?

 18           A.   Yes.
 19           Q.   What else did he say?

 20           A.   She didn't know what to do.   She was upset,
 21   so --
 22           Q.   Did she ever tell you that she told Reno




                    Henderson Legal Services, Inc.
202-220-4158                        www.hendersonlegalservices.com
Becka, Lyle                                            November 6, 2018

                                                                  129
  1   that she thought that that was inappropriate?

  2           A.   She did not tell me that.
  3           Q.   Okay.

  4           A.   That I remember.
  5           Q.   Are you aware of Amy ever voicing any

  6   concern or objection over the preparation of those

  7   letters?

  8           A.   I    wouldn't know.
  9           Q.   Okay.    What other information did you learn

 10   about Reno or what Reno was doing prior to having that

 11   call with Salem?

 12           A.   I don't remember having much recollection
 13   or much knowledge at all.      So it just sounded like
 14   things were going sideways, and I was just there to
 15   offer my assistance.
 16           Q.   Were you aware that his power of attorney

 17   had been revoked?

 18                MR. STREIT:    Objection to form.

 19           A.   I don't believe I was.
 20           Q.   Okay.    Did Amy ever say anything about

 21   Reno's power of attorney being revoked?

 22           A.   I don't know that -- I don't remember her




                       Henderson Legal Services, Inc.
202-220-4158                           www.hendersonlegalservices.com
Becka, Lyle                                       November 6, 2018

                                                               130
  1   saying anything about it.    I don't know if she would
  2   have known.
  3           Q.   Prior to your call with Salem, were you

  4   aware of the October board meeting?

  5           A.   I knew that there was a board meeting going
  6   to take place, because Reno briefed me about it at the
  7   Trump Hotel in earlier October.
  8           Q.   And this was at AUSA, right?

  9           A.   At AUSA.
 10           Q.   Or in connection with AUSA?

 11           A.   Yes.
 12           Q.   And what was -- what did Reno say to you

 13   about this October board meeting when you were at the

 14   Trump Hotel?

 15           A.   I remember he was preparing for it.   He
 16   expressed some frustration, if I remember correctly,
 17   something to the effect of it won't be exactly the
 18   same, but something to the effect of, you know, I'm
 19   kind of getting sick of dealing with him anyway,
 20   something to that effect.
 21           Q.   Him being the sheikh?

 22           A.   The sheikh.   Yes.




                     Henderson Legal Services, Inc.
202-220-4158                         www.hendersonlegalservices.com
Becka, Lyle                                       November 6, 2018

                                                                131
  1           Q.   Was he taking -- did Reno tell you that he

  2   was taking on an increased role in the company or

  3   something?

  4           A.   He did not.
  5           Q.   Okay.

  6           A.   He did not.
  7           Q.   Okay, so after your call with Salem on the

  8   24th, what happened next?

  9           A.   Then I believe Salem reached out to me to
 10   tell me that the -- that Reno did resign.   And at that
 11   point, it was a matter of working with Salem to try to
 12   protect whatever was remaining, for instance, the --
 13   you know, Amy being directed to write the letters,
 14   because I told her, I said just go ahead and do it,
 15   Amy.    You know, don't go sideways if, you know, I said
 16   you don't have to do it fast, but go ahead and do it.
 17   And that can be taken care of afterwards by Salem.
 18                And I reached out to Salem and I told him
 19   what was going on.   And I told him that she was being
 20   forced to do this, and even though she didn't agree
 21   with it, and but here's how you can counteract it.
 22   You can write another letter to State Department and




                    Henderson Legal Services, Inc.
202-220-4158                        www.hendersonlegalservices.com
Becka, Lyle                                        November 6, 2018

                                                               132
  1   inform them of the situation, so --
  2           Q.   So you knew about the letter before it went

  3   out?

  4           A.   Yes.
  5           Q.   And not only did you tell Amy not to send

  6   it, you said actually go forward with it?

  7           A.   Yes.
  8           Q.   Okay.   Because it was easily fixable?

  9           A.   Yes.
 10           Q.   Okay.

 11                MR. STREIT:   Object to the form.

 12           Q.   When did you have that follow-up

 13   conversation with Salem?

 14           A.   It would have been later that week.   I
 15   don't remember the exact date.
 16           Q.   So the 24th was a Tuesday.

 17           A.   It was a Tuesday.
 18           Q.   First time you talked to him.   So you

 19   talked to him sometime later, maybe Thursday --

 20           A.   25th, 26th, yes.
 21           Q.   Okay.   Let's go back to Exhibit 2.   Turn to

 22   page 33, please.




                    Henderson Legal Services, Inc.
202-220-4158                        www.hendersonlegalservices.com
Becka, Lyle                                        November 6, 2018

                                                                133
  1                Did you call Pete around this time?

  2   And, sorry, did you call Pete around the time that you

  3   had that call with Salem later the week of the 23rd?

  4           A.   I believe I spoke to him later on that
  5   week.    Yes.
  6           Q.   Why were you reaching out to Pete?

  7           A.   First off, it -- it was a change in the
  8   domain name of the website from USANSTAR to NSTARUSA.
  9   I had noticed it a couple months earlier, but I didn't
 10   pay much attention to it.
 11           Q.   This was as of October 26?

 12           A.   I had noticed it back in June or July when
 13   there was some work being done on their new website.
 14   And I didn't pay much attention to it at the time of
 15   the NSTARUSA.     But later on that week, there was --
 16   there was concern that NSTARUSA wasn't under the
 17   control of NorthStar.     NSTARUSA domain name was
 18   developed by Hillary Holcombe.
 19                So I was trying to find out from Pete was
 20   he involved in NSTARUSA so that I could pass that
 21   information to Shadhi, who's the IT person within
 22   NorthStar, because it appeared that there was a




                      Henderson Legal Services, Inc.
202-220-4158                          www.hendersonlegalservices.com
Becka, Lyle                                         November 6, 2018

                                                                134
  1   website domain that lists NorthStar but is not under
  2   the control of NorthStar.
  3                And with everything that was going on that
  4   week, they needed to control everything that they had.
  5           Q.   And you had a phone call with Pete about

  6   that?

  7           A.   I did.
  8           Q.   Okay.    And what did you tell Pete about the

  9   circumstances surrounding why you became reemployed by

 10   NorthStar?

 11           A.   I was not reemployed at the time.
 12           Q.   Okay.    So as of October 26, you were not

 13   reemployed?

 14           A.   I was not reemployed.
 15           Q.   Okay.    Did you have a NorthStar e-mail

 16   account?

 17           A.   Did not.
 18           Q.   As of October 26?

 19           A.   As far as I know, I did not.
 20           Q.   Okay.    When was your effective --

 21           A.   They may not have ever -- they may not have
 22   ever taken my e-mail down, but I didn't have a way to




                    Henderson Legal Services, Inc.
202-220-4158                        www.hendersonlegalservices.com
Becka, Lyle                                         November 6, 2018

                                                               135
  1   retrieve NorthStar e-mails on the 26th, if I remember
  2   right.
  3           Q.   Okay.

  4           A.   Because I would have had no NorthStar
  5   account.
  6           Q.   When were you offered the position?

  7           A.   Friday, October 27th.
  8           Q.   Okay.   And who offered you?

  9           A.   It came as an e-mail from Kate Beckley.
 10           Q.   Okay.   Did you have a conversation with

 11   Salem before that?

 12           A.   No.   It was actually a surprise.
 13           Q.   When you talked to Salem after your

 14   conversation with him on the 24th, maybe sometime on

 15   the 26th, did he talk about you rejoining NorthStar?

 16           A.   I don't -- I don't believe so.   He may
 17   have, but I don't believe so.    Again, I -- the -- I
 18   woke up the morning of the 27th, and it was actually a
 19   bit of a surprise that I had had the offer letter in
 20   my inbox.
 21           Q.   You weren't employed at that time, right?

 22           A.   I was not.




                    Henderson Legal Services, Inc.
202-220-4158                        www.hendersonlegalservices.com
Becka, Lyle                                            November 6, 2018

                                                                    136
  1           Q.   You weren't bringing in any money?

  2           A.   I'm sorry.
  3           Q.   You weren't bringing in any money?

  4           A.   No.
  5           Q.   And you were getting information from

  6   NorthStar employees, right?

  7           A.   Yes.
  8           Q.   And then you took that information and you

  9   shared it with Salem, right?

 10           A.   Another NorthStar employee, yes.
 11           Q.   And that sharing of information resulted in

 12   your becoming reemployed, right?

 13                MR. STREIT:    Objection to form.

 14           A.   May have had something to do with it.        I
 15   don't know.
 16                MR. JOHNSON:      Let's go off the record.

 17                VIDEOGRAPHER:     The time is now 12:30.

 18   Going off the record.

 19                              -   -   -

 20                (Recessed for lunch at 12:04 p.m.)

 21                   (Reconvened at 1:00 p.m.)

 22                              -   -   -




                     Henderson Legal Services, Inc.
202-220-4158                         www.hendersonlegalservices.com
Becka, Lyle                                        November 6, 2018

                                                                 137
  1                VIDEOGRAPHER:   We are on the record.   The

  2   time is 12:59.

  3                BY MR. JOHNSON:

  4           Q.   Mr. Becka, shortly after you were

  5   reemployed with NorthStar, one of the things that you

  6   did was correspond with the State Department, correct?

  7           A.   Yes.
  8           Q.   Okay.   And you submitted a letter to the

  9   State Department, correct?

 10           A.   Yes.
 11           Q.   And Amy Styers prepared that letter?

 12           A.   Correct.
 13           Q.   And that letter was submitted because there

 14   was a change in the senior official of the company,

 15   right?

 16           A.   Correct.
 17           Q.   And it was also in response to the letter

 18   that Reno sent, correct?

 19           A.   I don't believe that -- I don't believe
 20   that that was -- I think the letter was just submitted
 21   as a change of the management representative and a
 22   change of the office address.




                    Henderson Legal Services, Inc.
202-220-4158                        www.hendersonlegalservices.com
Becka, Lyle                                          November 6, 2018

                                                                 138
  1           Q.   Okay.   But you communicated with the State

  2   Department in response to Mr. Alberto's letter to the

  3   State Department, right?

  4           A.   We sent the letter.     We sent our letter
  5   changing the management representative and the change
  6   of office location.
  7           Q.   Okay.   And that was accepted, right?

  8                MR. STREIT:     Object to the form.

  9           A.   I believe so.
 10           Q.   That change was approved by the State

 11   Department?

 12           A.   I believe so.    Yes.
 13           Q.   Okay.   Okay.   And you didn't lose any

 14   business as a result of the letter that Mr. Alberto

 15   sent?

 16           A.   Not that I know of.
 17           Q.   Okay.   And what about the letter to the UAE

 18   AF?     You didn't lose any business as a result of that

 19   letter either, right?

 20           A.   I wouldn't know.
 21           Q.   Well sitting here today, can you identify

 22   any specific business that you lost as a result of the




                     Henderson Legal Services, Inc.
202-220-4158                         www.hendersonlegalservices.com
Becka, Lyle                                        November 6, 2018

                                                                183
  1           Q.   Okay.   The company is still doing work with

  2   the UAE AF, right?

  3           A.   Yes.
  4           Q.   What are the current contracts that it has

  5   in place with the UAE AF?

  6           A.   Follow-on support contract.
  7           Q.   Just one?

  8           A.   Yes.
  9           Q.   And tell me about the follow-on support

 10   contract?    What type of work are you doing?

 11           A.   It's supplying parts, repair of parts,
 12   labor, and potentially training.    It's I guess the
 13   closest thing in the U.S. government would be an IDIQ
 14   type.    It's an account and -- that has so much value
 15   to it, and then they are able to issue purchase orders
 16   instead.
 17           Q.   They come to you whenever they need

 18   something?

 19           A.   Exactly.
 20           Q.   Okay.   Is there a value associated with

 21   that contract?

 22           A.   Current value I believe is 40 million




                    Henderson Legal Services, Inc.
202-220-4158                        www.hendersonlegalservices.com
Becka, Lyle                                           November 6, 2018

                                                                 184
  1   dirham.
  2           Q.   Okay.   And what's the period of

  3   performance?

  4           A.   I think the period of performance is left
  5   open.
  6           Q.   Okay.   And you were able to secure that

  7   contract in part as a result of the performance you

  8   did under the delivery of the helicopters to the UAE

  9   military?

 10           A.   As a follow-on support to that.     Yes.
 11           Q.   Okay.   What about --

 12           A.   We were the logical people to support the
 13   aircraft that we delivered.
 14           Q.   Okay.   Other than that follow-on support

 15   contract, any other contracts with the UAE military?

 16           A.   Not that I'm aware of.
 17           Q.   Okay.   What about -- that was -- this is

 18   currently.   What about when you took over, were there

 19   any other contracts with the military that you were

 20   ware of?

 21           A.   Not that I'm aware of.
 22           Q.   Okay.




                     Henderson Legal Services, Inc.
202-220-4158                         www.hendersonlegalservices.com
Becka, Lyle                                         November 6, 2018

                                                                217
  1                     C E R T I F I C A T E

  2   UNITED STATES OF AMERICA    )

  3                              ss:

  4   COMMONWEALTH OF VIRGINIA    )

  5              I, ELIZABETH MINGIONE, Notary Public within

  6   and for the Commonwealth of Virginia do hereby

  7   certify:

  8              That the witness whose deposition is

  9   hereinbefore set forth was duly sworn, and that the

 10   within transcript is a true record of the testimony

 11   given by such witness.

 12              I further certify that I am not related to

 13   any of the parties to this action by blood or marriage

 14   and that I am in no way interested in the outcome of

 15   this matter.

 16              IN WITNESS WHEREOF, I have hereunto set my

 17   hand this _______day of _____________, 20_____.

 18

 19                                   _______________________

 20   Notary Registration No. 104119

 21   My Commission Expires:

 22   May 31, 2019




                     Henderson Legal Services, Inc.
202-220-4158                         www.hendersonlegalservices.com
